         

EXHIBIT (10)(iii)(A)
CLAWBACK AGREEMENT
     This AGREEMENT (“Agreement”) is entered into effective as of January 1,
2011 between Panhandle Oil and Gas Inc. (“Company”) and Michael C. Coffman,
President and CEO of the Company (“Executive”).
     Whereas, the Company’s board of directors has adopted a clawback policy
relating to the recovery of incentive compensation paid to its executive
officers if the Company is required to restate its financial statements due to
material noncompliance with financing reporting requirements under the federal
Securities laws as further described herein.
Now, therefore, the parties hereto agree as follows:
1. In the event that:
     (i) the Company’s audited financial statements are restated due to material
non-compliance with financial reporting requirements under the federal
securities laws; and
     (ii) the application of such restated audited financial statements would
create an excess of what would have been paid to Executive under the Company’s
2010 Restricted Stock Plan or the Company’s annual cash bonus program during the
3-year period preceding the date of the restatement;
the Company shall be entitled to recover from Executive the amount, if any, of
incentive compensation paid to him in excess of what would have been paid under
such restated audited financial statements with respect to vested restricted
stock awards under the Company’s 2010 Restricted Stock Plan and the annual cash
bonuses paid to him during the 3-year period preceding the date of such
restatement.
     2. The undersigned acknowledge that the Securities and Exchange Commission
has not issued final rules implementing the clawback provisions of the
Dodd-Frank Wall Street and Consumer Protection Act and that this Agreement may
need to be modified to comply with the provisions of such rules when issued.
     In Witness Whereof, the undersigned have executed this Agreement effective
as of the date first above written.

            PANHANDLE OIL AND GAS INC.
      By           Robert O. Lorenz, Lead Director        “Company” 
            Michael C. Coffman         “Executive”             

3